COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Elizabeth Thomas v. Meritage Homes of Texas et al

Appellate case number:      01-15-00863-CV

Trial court case number:    2014-54729

Trial court:                61st District Court of Harris County

       On December 11, 2015, this court ordered that the above-referenced appeal was
stayed due to bankruptcy. See 11 U.S.C. § 362(a) (2011); TEX. R. APP. P. 8.1, 8.2. On
January 14, 2016, appellant, Elizabeth Thomas, filed a motion stating that the United
States Bankruptcy Court had dismissed the bankruptcy petition. Appellant therefore
requests that we reinstate this appeal.
       Accordingly, we grant appellant’s motion and reinstate this case on the Court’s
active docket. See TEX. R. APP. P. 8.3(a).
        Appellant’s brief is ORDERED to be filed no later than 20 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 20 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: January 21, 2016